Attorney Grievance Commission of Maryland v. Grason John-Allen Eckel, Miscellaneous
Docket AG No. 86, September Term, 2009

ATTORNEY DISCIPLINE — SANCTIONS — INDEFINITE SUSPENSION:
Respondent, Grason John-Allen Eckel, violated the Maryland Lawyers’ Rules of
Professional Conduct (“MLRPC”) as a result of his convictions for assault in the second
degree, sexual offense in the fourth degree, and false imprisonment, one of which is
classified as a “serious crime” pursuant to Maryland Rules 16-701(k) and 16-771(a). Such
conduct violated MLRPC 8.4(b) and warrants indefinite suspension.
Circuit Court for Dorchester County
Case No.: 09-C-14-021196
Argued: April 1, 2015

                                          IN THE COURT OF APPEALS

                                               OF MARYLAND



                                            Misc. Docket AG No. 86

                                             September Term, 2009



                                      ATTORNEY GRIEVANCE COMMISSION
                                              OF MARYLAND

                                                      v.

                                         GRASON JOHN-ALLEN ECKEL



                                                 Barbera, C.J.
                                                 Harrell
                                                 Battaglia
                                                 Greene
                                                 Adkins
                                                 McDonald
                                                 Watts,

                                                    JJ.



                                             Opinion by Adkins, J.
                                              Watts, J., concurs.


                                              Filed: May 22, 2015
       On May 13, 2010, Petitioner, Attorney Grievance Commission (“AGC”), acting

through Bar Counsel, filed a Petition for Disciplinary or Remedial Action against

Respondent, Grason John-Allen Eckel.          Bar Counsel charged Eckel with violating

Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) 8.4(b),1 stemming from

his 2009 arrest and 2010 conviction for assault in the second degree, sexual offense in the

fourth degree, and false imprisonment. Pursuant to Maryland Rule 16-771, Bar Counsel

requested a temporary order of suspension against Eckel, which this Court granted on July

21, 2010.

       On January 31, 2014, Bar Counsel filed a Motion for Further Proceedings. As

permitted by Maryland Rule 16-752(a), we referred the Petition to the Honorable Leah J.

Seaton of the Circuit Court for Dorchester County to conduct an evidentiary hearing and

make findings of fact and conclusions of law.2 In those Findings of Fact and Conclusions

of Law, Judge Seaton found by clear and convincing evidence that Eckel violated MLRPC

Rule 8.4(b).

                    THE HEARING JUDGE’S FINDINGS OF FACT

       Judge Seaton adopted the Joint Stipulated Findings of Fact and Conclusions of Law




       1
           MLRPC 8.4(b) provides:
              It is professional misconduct for a lawyer to:
                      (b) commit a criminal act that reflects adversely
                      on the lawyer’s honesty, trustworthiness or
                      fitness as a lawyer in other respects[.]
       2
         Prior to the August 25, 2014 evidentiary hearing before Judge Seaton, the parties
filed a Joint Petition for Indefinite Suspension, which this Court denied on July 17, 2014.
(“Joint Stipulation”) offered by Eckel and Bar Counsel and found the following by clear

and convincing evidence3:

              [Eckel] was admitted to the Bar of the Court of Appeals of
              Maryland on June 25, 1979. Prior to July 21, 2010, [Eckel]
              was also admitted to practice law in the District of Columbia
              and before the United States District Court for the District of
              Maryland, the United States Court of Appeals for the Fourth
              Circuit and the Supreme Court of the United States. Prior to
              August 1, 2009, [Eckel] maintained an office for the practice
              of law in Cambridge, Dorchester County, Maryland.

              Criminal Conviction

              On August 1, 2009, [Eckel] was arrested at his law office and
              charged with attempted second degree rape, attempted second
              degree sexual offense, second degree assault, fourth degree
              sexual offense, and false imprisonment. The charges arose
              from an incident which occurred at approximately 12:21 a.m.
              on August 1, 2009, when [Eckel] got into a physical altercation
              with a female on a couch in his law office in Cambridge,
              Maryland. The facts established at trial before the Circuit
              Court for Dorchester County, Maryland, were as follows:

              On the evening of Saturday, July 31, 2009, [Eckel] went to a
              Cambridge Bar to have a couple of beers. He left the bar
              around 10:30 p.m. to purchase cigarettes from a local
              convenience store, which required him to drive down Race
              Street. At the traffic light at Cedar Street, Tara Cannon, a
              woman who [Eckel] claimed to have never met before the night
              in question, walked toward his car and waved at him. He
              waved back. She walked away as he drove off. After making
              his purchase, [Eckel] drove back toward the bar and saw the
              same woman sitting on a bench at the intersection of Race and
              Cedar Streets. Again Ms. Cannon waved at him. [Eckel’s]
              windows were down, and Cannon allegedly asked him if he
              wanted “to party.” He responded, “why not?” and invited her

       3
        Certain portions of the Joint Stipulation present conflicting accounts of the evening
of Eckel’s arrest. Although included for purposes of placing the arrest in context, we do
not—and need not in reaching our ultimate conclusion—rely any of those factual findings
described as mere allegations.
                                             2
              into his car. Claiming not to have enough cash to take her to a
              bar, he drove to his nearby law office. They walked inside, sat
              on a sofa, and [Eckel] put on a concert tape as they began small
              talk.

       Judge Seaton summarized the competing narratives presented by Eckel and

Cannon—as well as that of the first law enforcement officer on the scene—regarding the

events transpiring in the law office immediately before Eckel’s arrest:

              At trial [Eckel] maintained the following version of what
              transpired: Cannon left her purse on the floor in his office while
              she went to the store. [Eckel] described the purse as a large,
              brown purse, with long, pink, shoulder straps, “like you would
              take to the beach with you.” [Eckel] testified that after several
              minutes, Cannon returned and they resumed talking. During
              the conversation, Cannon lamented that she did not have any
              place to stay that night, so [Eckel] offered her the sofa bed in
              his office. Cannon told [Eckel] that she would prefer to get a
              room at the Best Value Inn. [Eckel] responded that he would
              get her a room, and informed Cannon that he would go to an
              ATM machine to get some money. Shortly after midnight, he
              went to the nearby ATM, made two withdrawals—one for
              $260 and another for $60—and returned to the office. [Eckel]
              testified that he took the cash out of his pocket, counted out
              $60 to leave under the shelf on the computer table in his office
              for later use and placed the remaining $260 on the coffee table.
              Allegedly, Cannon then asked, “Well, can we go now?”

              [Eckel] told Cannon that he would drive her to the hotel, but
              first needed to use the bathroom. According to [Eckel], as he
              turned toward the direction of the bathroom, he saw and/or
              heard Cannon grabbing the cash he had just placed on the table.
              As she headed toward the door, [Eckel] approached Cannon
              from behind, grabbed the straps of her purse, and informed her
              that she was not “walking out of here with my money.” [Eckel]
              asserted that in response to his pulling on the purse strap,
              Cannon struck him, knocking the glasses off his face.

              [Eckel’s] testimony continued thusly: I’m still pulling on the
              purse, Your Honor. ‘Give me my money. Give me’—she
              clocks me again screaming, ‘Rape, rape.’ My window’s open,

                                              3
Your Honor. She’s screaming to the outside. I’m still pulling
on that purse. Finally she’s twisting and turning, Your Honor.
This is how I get her to the couch, because I cannot pull her to
the couch with her hands raised above her head. No one could
do that. She would only have to knee me in the groin and it
would be over. Upon “getting her to the couch,” [Eckel] was
positioned on top of Cannon holding her hands down above her
head.

According to Cannon, what happened was as follows: After the
two sat on the couch for some time, [Eckel] began to rub her
leg, and Cannon brushed his hand away. At one point, [Eckel]
touched her leg, moved his hand up her leg and touched her
vaginal area through her pants. Cannon then became afraid,
stood up, and walked to the door. As she was opening the door,
[Eckel] approached her from behind, grabbed her, and forced
her hands above her head. He then shut the door, preventing
her from leaving the building. Cannon stated that [Eckel] then
pushed her to the sofa while she fought to get away by
scratching [Eckel’s] face. Cannon screamed for help as
[Eckel] held her hands above her head, all the while sitting on
her chest. Cannon believed that [Eckel] intended to force her
to engage in sex against her will, and she screamed out for help
that she was being raped.

Corporal Antoine Patton of the Cambridge Police Department,
who was on a bicycle conducting undercover surveillance for
the downtown Cambridge commercial district that evening,
heard Cannon yelling: “Help. Somebody please help me. He’s
trying to rape me. Get off me. I can’t breathe. I swear to God
I’ll give it to you if you just don’t hurt me.” Patton further
testified that he looked in the window and saw [Eckel] holding
Cannon down on the sofa. He then kicked in the door, drew
his firearm, and ordered: “Mr. Eckel, get off the top of her.”
According to [Eckel], he immediately got off of Cannon,
turned toward the officer, and said, “she stole my money.” At
that same moment, before the officer could issue a second
command, Cannon ran out of the office door “like a rabbit with
her purse.” Patton placed [Eckel] under arrest and Detective
Jennifer Curran subsequently charged [Eckel] with attempted
second degree rape, attempted second degree sex offense,
fourth degree sex offense, and false imprisonment.


                               4
       Judge Seaton relied significantly on Eckel’s criminal conviction arising from this

incident and the criminal court’s related assessment of those facts4:

                Each of the main characters in this case on July 31, 2009 acted
                from impaired judgment. Ms. Cannon had been drinking and
                drugging all day. She went from one party to the next getting
                high and coming down, and getting high again. That was her
                day. It extended into the evening. Mr. Eckel was out to
                celebrate that night. He was looking for a good time. He was
                not sure what, of what it would consist, but he was ready for it.
                That opportunity to have a good time came in the form of Ms.
                Cannon, an individual whom this court feels is one of less than
                stellar character. We suspect that Ms. Cannon represents a
                plague on this community as a taker and abuser. That does not
                mean that she can’t have something bad happen to her.

                It would be a classic understatement if we said that the
                judgment exercised by Mr. Eckel that night was poor. This
                court finds the testimony that was presented, most of the
                testimony presented by him to be beyond credibility. We have
                testimony from an admitted liar, Ms. Cannon, the testimony
                from a witness whose credibility we seriously question here
                today. It is our belief and, therefore, judgment that the
                evidence in this case demonstrates the intent of Mr. Eckel that
                night was to have a “party.” He took Ms. Cannon to his office
                where all the opportunities were present. Based on Mr. Eckel’s
                testimony, [this court] inferred that Mr. Eckel had a quiet place
                where he could put on music and make available the
                opportunity for sexual relations with Ms. Cannon.

                We believe their evening . . . was aided by the consumption of
                controlled dangerous substances. We believe that Mr. Eckel
                attempted to have sexual relations and he initiated that by
                starting at an innocent place of the body, proceeding to the
                forbidden zone. We further believe that Ms. Cannon protested
                and in the course of attempting to overcome her and have his
                way that evening he did assault and falsely imprison her.
                Throughout this case the testimony we found most illustrative
                was that offered by Corporal Patton. He was the first objective
                individual upon the scene, arriving upon the scene that early

       4
           These excerpts from the Circuit Court were included in the Joint Stipulation.
                                               5
               morning. Note his testimony when he arrived and entered the
               room. His training and experience taught him that [he] must
               protect himself and look for weapons. Weapons that might be
               secreted or openly displayed in the upper portions of the bodies
               of those in the room. Corporal Patton was therefore on alert
               for his own safety, as well as the safety of others. What he saw
               was that no one possessed anything in their hands of such a
               nature as to cause risk to himself. That means to the court that
               this witness, the prosecutrix, did not have the type of enlarged
               purse insisted upon by [Eckel.]

               We call [Eckel’s] credibility into question because of the
               extraordinary tale he tells and wants the court to believe he
               would stash—place money on a table in the presence of
               someone he asserts he did not know, turn his back on that
               person and then express shock and surprise that the individual
               took the opportunity to take the money. There was other
               testimony from [Eckel] that we found incredible, but the final
               point in this matter is [Eckel] did commit the offense of fourth
               degree sexual offense by placing his body or parts of his body
               in contact with the vaginal area of the victim’s body, and that
               [Eckel] committed the offense of second degree assault by
               grabbing the arms and body of the victim in an attempt to
               prevent her departure from the building, and that [Eckel]
               committed the offense of false imprisonment by attempting to
               hold and prevent the victim from departing the inner office.

(Ellipses in original.)

       Eckel was acquitted of attempted rape and attempted sexual offense in the second

degree and found guilty of assault in the second degree, sexual offense in the fourth degree,

and false imprisonment. The Court of Special Appeals affirmed the conviction, and we

denied Eckel’s Petition for Writ of Certiorari.

                THE HEARING JUDGE’S CONCLUSIONS OF LAW

       From these facts, Judge Seaton concluded that Eckel violated MLRPC 8.4(b). After

reciting the text of that rule, the hearing judge concluded:


                                              6
             [Eckel] was convicted of second degree assault, fourth degree
             sexual offense, and false imprisonment. These are serious
             crimes, as defined by Md. Rule 16-701(k) and 16-771(a). The
             facts and circumstances of the conduct involved in these crimes
             . . . provides clear and convincing evidence that the criminal
             conduct engaged in by [Eckel] adversely reflected on his
             fitness as a lawyer in other respects, in violation of MLRPC
             8.4(b).

      Additionally, Judge Seaton discussed the aggravating and mitigating factors she

found relevant to her conclusion:

             In light of the case law, the Court finds the following mitigating
             factors, by a preponderance of the evidence. [Eckel] admitted
             that his conduct violated MLRPC 8.4(b). [Eckel] has
             expressed remorse and has cooperated with Bar Counsel in all
             disciplinary proceedings. Since August 2009, [Eckel] has not
             consumed alcohol or any controlled substance. For several
             years, including in August 2009, [Eckel] was serving as his
             father’s sole caretaker. On May 29, 2011, [Eckel’s] father
             passed away at the age of 93. [Eckel] credibly testified that he
             was under personal stress attributable to caring for an elderly
             parent in August of 2009.

             The criminal charges that gave rise to this disciplinary
             proceeding are remote in time. More than five years have
             passed since August 1, 2009, when [Eckel], while under the
             influence of alcohol, incurred the criminal charges at issue in
             this case.

             [Eckel], through counsel, indicated that he would comply with
             any directive of the Court of Appeals that he engage in
             substance abuse treatment and/or 12-step meetings. The
             hearing judge finds that, when previously required to comply
             with substance abuse treatment and 12-step meetings, [Eckel]
             complied in all respects.

             [Eckel] has practiced law since 1979. As a practicing attorney,
             he represented clients pro bono. He testified that he
             represented two female crime victims in a pro bono capacity,
             and that some of his pro bono clients were pursuing sexual


                                             7
             harassment claims. [Eckel] has long been active in his
             community, which speaks to his good character.

                                          ***

             In light of the case law, the Court finds the following
             aggravating factors, by a preponderance of the evidence.[5] On
             April 11, 2006, [Eckel] was reprimanded, by consent, by the
             Court of Appeals for violating MLRPC 8.4(b), based on his
             conviction for possession of cocaine. As a result of this
             conviction, [Eckel] completed inpatient and outpatient
             substance abuse programs, and also attended 12-step meetings.
             However, on August 25, 2014, [Eckel] admitted to consuming
             two or three beers on the night that criminal charges were
             incurred as a result of his contact with Ms. Cannon. Further,
             [Eckel] has not been involved in any substance abuse treatment
             or 12-step programs since completing probation.

             [Eckel] has now incurred two separate arrests; one connected
             to drugs, which resulted in a probation before judgment, and
             the other alcohol-related, which resulted in convictions for
             assault, fourth degree sexual offense and false imprisonment.
             Yet, he dances around one obvious issue regarding his fitness
             to practice law; namely, whether he has a substance abuse
             addiction or dependency, and whether he can demonstrate that
             he is in a sustained recovery. During the hearing on August
             25, 2014, the hearing judge afforded [Eckel] an opportunity to
             clarify his status with regard to maintaining a sustained
             recovery. He never stated, plainly and simply, that he had an
             addiction or dependency, and that he was committed to, and
             could document, a sustained period of recovery. The hearing
             judge finds this failure to be an aggravating factor, but notes,
             as stated above, that [Eckel], through counsel, indicated that he


      5
         Judge Seaton indicated that the aggravating factors were found “by a
preponderance of the evidence.” Such findings must be determined by clear and
convincing evidence. Md. Rule 16-757(b) (“[Bar Counsel] has the burden of proving the
averments of the petition by clear and convincing evidence.”). As discussed infra, Eckel
contests only one aggravating factor and does not challenge Judge Seaton’s use of a
preponderance of the evidence standard. We conclude that the hearing judge’s other
aggravating factors are supported by clear and convincing evidence and will discuss
Eckel’s exception infra.
                                            8
              would abide by any requirement of the Court of Appeals that
              he attend treatment or 12-step meetings.

(Internal citations omitted.)

                                      DISCUSSION

                                   Standard Of Review

       Our standard of review in attorney discipline matters is well-settled:

              In attorney discipline proceedings, this Court has original and
              complete jurisdiction and conducts an independent review of
              the record. We accept a hearing judge’s findings of fact unless
              we determine that they are clearly erroneous.

              Pursuant to Maryland Rule 16-759(b)(1), we review the
              hearing judge’s proposed conclusions of law without
              deference. Thus, the ultimate determination . . . as to an
              attorney’s alleged misconduct is reserved for this Court. In that
              regard, we examine the record to ascertain whether there was
              sufficient evidence to support the hearing judge’s legal
              conclusions, by a clear and convincing standard of proof.

Att’y Grievance Comm’n v. Cocco, 442 Md. 1, 8, 109 A.3d 1176, 1180 (2015) (ellipses in

original) (internal citations and quotation marks omitted).

                                        Exceptions

       In attorney discipline proceedings, parties are permitted to file “(1) exceptions to

the findings and conclusions of the hearing judge and (2) recommendations concerning the

appropriate disposition.” Md. Rule 16-758(b). Bar Counsel filed no exceptions to the

hearing judge’s Findings of Fact and Conclusions of Law. Eckel’s exceptions relate only

to Judge Seaton’s conclusions regarding his alcohol and substance abuse. Specifically,

while taking no exception to either Judge Seaton’s findings concerning his conduct and its

characterization as a MLRPC 8.4(b) violation or the findings concerning mitigating factors,

                                             9
Eckel “takes a limited exception to Judge Seaton’s findings and conclusions with respect

to [Eckel’s] testimony regarding sustained recovery.” He asserts that the testimony

generated at the hearing does not support the conclusion that he avoided the issue or that

he has a substance abuse addiction or dependency. Pointing to research suggesting that

relapse after five years of abstinence is rare, Eckel asks this Court “to take judicial notice

of his Petition for Reinstatement to Practice Law submitted to Judge Seaton . . . during the

hearing on August 25, 2014.”

       Because we consider Judge Seaton’s finding regarding this aggravating factor not

material to our ultimate disposition as to whether Eckel committed a MLRPC violation, we

need not address his exception now. It relates not to the violation itself, but only to the

sanction we impose. We discuss it further, infra.

                                   Conclusions Of Law

       Although neither Bar Counsel nor Eckel contests the hearing judge’s conclusions of

law, we “review [independently] the hearing judge’s proposed conclusions of law without

deference.” Cocco, 442 Md. at 8, 109 A.3d at 1180. Bar Counsel alleges and the hearing

judge concluded that Eckel’s conduct violated MLRPC 8.4(b). As discussed supra,

MLRPC 8.4(b) provides that “[i]t is professional misconduct for a lawyer to . . . commit a

criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a

lawyer in other respects[.]” The Comment to MLRPC 8.4(b) states that “[m]any kinds of

illegal conduct reflect adversely on fitness to practice law[.]” In Attorney Grievance

Commission v. Post, we reasoned:



                                             10
              Rule 8.4(b) recognizes, by its reference to character traits,
              rather than enumerating specific crimes, that commission of
              some crimes evidence or demonstrate a character flaw that,
              were the person committing them applying for admission to the
              bar, would constitute a significant impediment, if not outright
              prohibition, to his or her admission or, having been admitted,
              could result in his or her disbarment. The rule identifies two
              such traits. In addition to those traits, however, it includes as
              a catchall object, “fitness as a lawyer in other respects.” Since
              the Rule is specific in the requirement that the criminal act
              reflect adversely on the character traits or fitness as a lawyer,
              it follows that what the Rule contemplates is that the criminal
              act evidence another character trait, which, like honesty and
              trustworthiness, is relevant or critical to the practice of law.

350 Md. 85, 97, 710 A.2d 935, 941 (1998). Similarly, “unlawful acts of violence, sex

offenses, and drug and alcohol offenses, wholly unrelated to an attorney’s practice of law,

have been recognized across the country as categories of criminal conduct violative of the

provisions of the analogue to this or a similarly framed rule.” Att’y Grievance Comm’n v.

Thompson, 367 Md. 315, 323–24, 786 A.2d 763, 768–69 (2001).

       We have found a MLRPC 8.4(b) violation because an attorney was convicted of a

“serious crime” within the meaning of Maryland Rules 16-701(k) and 16-771.6 See Att’y

Grievance Comm’n v. Nusbaum, 436 Md. 609, 84 A.3d 98 (2014) (MLRPC 8.4(b) violation

found after classifying attorney’s conviction as a “serious crime” within the meaning of

Maryland Rule 16-701(k)); Att’y Grievance Comm’n v. Garcia, 410 Md. 507, 979 A.2d

146 (2009) (same). Maryland Rule 16-701(k) defines “serious crime” as



       6
          Maryland Rule 16-771 requires any attorney charged with a serious crime to
“promptly inform Bar Counsel in writing of the criminal charge” and permits Bar Counsel
to file a Petition for Disciplinary or Remedial Action and request the attorney’s immediate
suspension upon the attorney’s conviction.
                                             11
              a crime that is in at least one of the following categories: (1)
              a felony under Maryland law, (2) a crime in another state or
              under federal law that would have been a felony under
              Maryland law had the crime been committed in Maryland, and
              (3) a crime under federal law or the law of any state that is
              punishable by imprisonment for three years or more.

(Emphasis added.)

       Eckel was convicted of assault in the second degree, sexual offense in the fourth

degree, and false imprisonment. Assault in the second degree is a serious crime because

its maximum sentence exceeds three years.7 We have found conduct similar to Eckel’s to

result in a MLRPC 8.4(b) violation when the underlying crime was violent but not

inherently dishonest. See Thompson, 367 Md. 315, 786 A.2d 763 (MLRPC 8.4(b) violation

when attorney convicted of stalking a minor); Att’y Grievance Comm’n v. Hamby, 322 Md.

606, 589 A.2d 53 (1991) (MLRPC 8.4(b) violation when attorney convicted of drug

charges, resisting arrest, and assault and battery of a law enforcement officer).

       Thus, Eckel violated MLRPC 8.4(b) when he was convicted of the serious crime of

assault in the second degree, as well as sexual offense in the fourth degree and false

imprisonment.

                                         Sanction

       Bar Counsel asks the Court to impose an indefinite suspension. It compares the

facts in Eckel’s case to several other cases in which this Court concluded that an attorney

had violated MLRPC 8.4(b), using those cases as a guide to argue that Eckel’s


       7
         Maryland Code (2002, 2012 Repl. Vol.), § 3-203(b) of the Criminal Law Article
provides that a person convicted of the misdemeanor of assault in the second degree “is
subject to imprisonment not exceeding 10 years.”
                                             12
transgressions justify an indefinite suspension. Bar Counsel also states that it “seeks an

indefinite suspension to allow [it] to better assess [Eckel’s] fitness to be reinstated[.]”

       Eckel requests that he be reinstated to the practice of law. Stressing his cooperation

with Bar Counsel, admission of wrongdoing, and immediate closure of his law practice,

Eckel argues that because he “has been suspended from the practice of law since July 21,

2010, the public interest and justice has been adequately served by his interim suspension.”

Thus, Eckel requests that he receive an “indefinite suspension nunc pro tunc on July 21,

2010 . . . and be reprimanded and reinstated[.]”

       As we recently discussed:

              In selecting a sanction, we are cognizant of the principle that
              attorney discipline proceedings are not instituted to punish an
              offending lawyer, but rather to protect the public and the
              public’s confidence in the legal profession. Imposition of a
              sanction protects the public in two ways: through deterrence of
              the type of conduct which will not be tolerated, and by
              removing those unfit to continue in the practice of law from the
              rolls of those authorized to practice in this State. Our selection
              of an appropriate sanction is guided by the nature and gravity
              of the violation, the intent with which the violation was
              committed, and the particular circumstances surrounding each
              case . . . .

Att’y Grievance Comm’n v. Park, 427 Md. 180, 195, 46 A.3d 1153, 1161 (2012) (internal

citations and quotation marks omitted).

       We turn to prior cases, and the sanctions imposed therein, for guidance as to the

appropriate sanction. In line with these cases, we agree with Bar Counsel that the




                                              13
appropriate sanction in this matter is indefinite suspension.8 Eckel’s criminal acts were

less severe than those in cases in which disbarment was found to be appropriate. Eckel’s

conduct included no predatory conduct of a minor, as was the case in Attorney Grievance

Commission v. Greenleaf, 438 Md. 151, 91 A.3d 1066 (2014), in which the attorney was

disbarred for soliciting sexual acts from someone he believed to be a minor over nearly an

eleven-month span. The cause of Eckel’s arrest occurred during one night and was not the

result of a pattern of violent behavior, as was the case in Attorney Grievance Commission

v. Painter, 356 Md. 293, 739 A.2d 24 (1999), in which the attorney was disbarred after

engaging in repeated acts of domestic violence against his wife and children, including

multiple convictions for battery. And, although the hearing judge specifically highlighted

the role alcohol may have played in Eckel’s transgression, his crime did not include both

possession of a controlled substance and assault of a law enforcement officer, as in Hamby,

322 Md. 606, 589 A.2d 53 (indefinite suspension with right to reapply after 90 days). To

order a sanction above indefinite suspension would be out of line with these cases.

       Similarly, a sanction below indefinite suspension would be dissonant with our

previous attorney grievance cases. Eckel committed a serious crime, and he has previously



       8
          Eckel asks us “to take judicial notice of his Petition for Reinstatement to Practice
Law submitted to Judge Seaton . . . during the hearing on August 25, 2014.” Consideration
of possible reinstatement at this time is not appropriate. Maryland Rule 16-781(a) requires
that petitions for reinstatement be filed in the Court of Appeals, not with the judge assigned
to hear the disciplinary action under Maryland Rule 16-752(a). Rule 16-781 sets forth
requirements and procedures for reinstatement. Eckel has not challenged the validity of
the interim Order suspending him pursuant to Maryland Rule 16-771. After conclusion of
this proceeding, Eckel may apply for reinstatement in accordance with the dictates of
Maryland Rule 16-781.
                                             14
been sanctioned by this Court for possession of cocaine. Att’y Grievance Comm’n v. Eckel,

392 Md. 75, 896 A.2d 304 (2006). This conduct is more serious than previous cases in

which we have sanctioned attorneys with something less than an indefinite suspension. See

Att’y Grievance Comm’n v. O’Toole, 379 Md. 595, 843 A.2d 50 (2004) (30-day suspension

for “failing to file various state and federal tax returns from 1998 to 2001 and by failing to

pay various federal and state taxes for the same period”); Att’y Grievance Comm’n v.

Gilbert, 356 Md. 249, 739 A.2d 1 (1999) (30-day suspension for possession of cocaine in

attorney’s first disciplinary proceeding).

       Thus, we see this case as more analogous to those cases in which we have imposed

an indefinite suspension. See, e.g., Att’y Grievance Comm’n v. Beatty, 409 Md. 11, 19,

972 A.2d 840, 844 (2009) (indefinite suspension for conviction for stalking when attorney

“ha[d] conceded that he suffers from mental illness and has represented that he [was]

continuing to receive treatment”); Att’y Grievance Comm’n v. Holt, 391 Md. 673, 677, 894

A.2d 602, 604 (2006) (indefinite suspension for attorney convicted of “possession of

cocaine and . . . aiding and abetting another individual that participated in the crime with

the [attorney]”); Att’y Grievance Comm’n v. Black, 362 Md. 574, 580, 766 A.2d 119, 122–

23 (2001) (indefinite suspension for possession of cocaine when attorney’s “addiction

[was] severe and [he] had two significant set-backs[ and] fail[ed] to seek assistance from

the Director of the Bar Association’s Lawyer Counseling program or enroll in a program

providing support and structure for his continuing rehabilitation”).

       We return, finally, to Eckel’s exception to Judge Seaton’s factual conclusion that

Eckel avoided the issue of whether he had an alcohol or substance abuse addiction, and if

                                             15
so, whether he had achieved a sustained recovery from any such addiction. Eckel argues

that, because he has not consumed alcohol for five years, he has demonstrated that he is

fully recovered from any addiction and Judge Seaton should have so found. Regardless of

his five-year sobriety, we still believe that an indefinite suspension is the appropriate

sanction for Eckel in light of the crimes he committed. If Eckel applies for reinstatement,

his fitness to practice law can be fully evaluated, including any current substance abuse

issues.

          Accordingly, we conclude that indefinite suspension is the appropriate sanction.

                                                   IT IS SO ORDERED; RESPONDENT
                                                   SHALL PAY ALL COSTS AS TAXED
                                                   BY THE CLERK OF THIS COURT,
                                                   INCLUDING COSTS OF ALL
                                                   TRANSCRIPTS, PURSUANT TO
                                                   MARYLAND       RULE     16-761.
                                                   JUDGMENT IS ENTERED IN
                                                   FAVOR OF THE ATTORNEY
                                                   GRIEVANCE         COMMISSION
                                                   AGAINST GRASON JOHN-ALLEN
                                                   ECKEL IN THE SUM OF THESE
                                                   COSTS.




                                              16
Circuit Court for Dorchester County
Case No. 09-C-14-021196

Argued: April 1, 2015
                                            IN THE COURT OF APPEALS

                                                 OF MARYLAND

                                              Misc. Docket AG No. 86

                                                September Term, 2009
                                      ______________________________________

                                      ATTORNEY GRIEVANCE COMMISSION
                                              OF MARYLAND

                                                         v.

                                           GRASON JOHN-ALLEN ECKEL
                                      ______________________________________

                                                Barbera, C.J.
                                                Harrell
                                                Battaglia
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts,

                                                      JJ.
                                      ______________________________________

                                            Concurring Opinion by Watts, J.
                                      ______________________________________

                                                Filed: May 22, 2015
      Respectfully, I concur. Because Bar Counsel requested an indefinite suspension, I

concur in the judgment and sanction imposed by the Court.             Had Bar Counsel

recommended disbarment, in light of Eckel’s convictions for second-degree assault, fourth-

degree sexual offense, and false imprisonment, I would have agreed with the sanction of

disbarment.